Case 3:19-cv-00499-JPG Document 237 Filed 12/02/20 Page 1 of 2 Page ID #3466




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CAMERON BELK, SR., #468008,                     )
                                                 )
                   Plaintiff,                    )
                                                 )
 vs.                                             )   Case No. 19-cv-00499-JPG
                                                 )
 RICHARD WATSON, TAMMY GRIME,                    )
 SHAN COLLINS, WEXFORD HEALTH                    )
 CARE SOURCES, INC., DENNIS P.                   )
 LARSON, ARAMARK                                 )
 CORRECTIONAL SERVICES, LLC,                     )
 MARY ROBINSON-DAVIS, JANICE                     )
 McCARRON, DELANCEY MOORE,                       )
 MICHAEL BUJNAK, RHONDA                          )
 DUBOSE, DEBORAH HALE, and                       )
 MELODY MURRY,                                   )
                                                 )
                   Defendants.                   )

                                MEMORANDUM AND ORDER
GILBERT, District Judge:

       Plaintiff Cameron Belk, Sr., filed this civil rights action pursuant to 42 U.S.C. § 1983 on

May 13, 2019. Plaintiff’s Third Amended Complaint (Doc. 178) survived screening pursuant to

28 U.S.C. § 1915A on June 23, 2020, and he was allowed to proceed with claims against Deborah

Hale, among others. (See Docs. 175 and 176). Defendant Hale has not been served with this

lawsuit to date.

       On October 5, 2020, the Court entered the following order:

       ORDER: This action is before the Court for the purpose of docket control.
       Defendant DEBORAH HALE has yet to be served. A request for waiver of service
       was returned unexecuted (Doc. 181) and summonses were returned unexecuted
       (Docs. 182 and 225). IT IS HEREBY ORDERED that Plaintiff SHALL provide a
       valid service address within 30 days of the date of this order (on or before
       NOVEMBER 4, 2020) so that process may be served upon Defendant Hale.
       Plaintiff is WARNED that his failure to comply with this Order will result in
       dismissal of Defendant Hale from this lawsuit.
Case 3:19-cv-00499-JPG Document 237 Filed 12/02/20 Page 2 of 2 Page ID #3467




(Doc. 233). Plaintiff filed a Response to the Order at Document 233 on November 2, 2020.

(Doc. 235). There, Plaintiff explained that Defendant Hale left employment with Wexford Health

Sources, Inc. sometime before issuance of Summons addressed to her in this case. (Id. at ¶ 1).

Plaintiff made efforts to locate Defendant Hale but was unable to do so. (Id. at ¶ 2). Plaintiff seeks

dismissal of this defendant without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure. (Id. at ¶ 3). Rule 4(m) provides that “[i]f a defendant is not served within 90 days after

the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made within a

specified time. But if the plaintiff shows good cause for the failure, the court must extend the time

for service for an appropriate period.” See FED. R. CIV. P. 4(m). Plaintiff seeks dismissal of the

action without prejudice against Deborah Hale pursuant to this rule, and the Court finds that doing

so would not prejudice the parties.

       Accordingly, this action is DISMISSED without prejudice against Defendant Deborah

Hale pursuant to Rule 4(m). The Clerk of Court is DIRECTED to TERMINATE Deborah Hale

as a party in this action and enter judgment accordingly at the close of this case.

       IT IS SO ORDERED.

       DATED: December 2, 2020

                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                  2
